DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 07/27/2022, with respect to the rejection(s) of Claims 1-6 and 9-22 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon reviewing the amended claims, a new rejection under 35 U 112(b) is made for Claim 1. It is noted that with amended Claim 1, the term “to facilitate modification…” is considered functional language.
Applicant’s arguments with respect to the rejection of Claims 1-2, 4-5, 9, and 13-15 under 35 U.S.C. § 103 have been considered are persuasive. Therefore, the rejection has been withdrawn. An indication of allowable subject matter is included in this Office Action.
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 16 under 35 U.S.C. § 103, the applicant has argued the "deviation factor" does not correspond to "a setting associated with a detected posture" that is selected, as it is determined. Moreover, according to Öhlander, the "deviation factor" is determined before "the present posture of the patient is determined ... ". For this reason as well, the "deviation factor" necessarily cannot correspond to "a setting [that is selected and] associated with a detected posture...". as recited in claim 16. This argument is not commensurate with the scope of the claims. The claim language “a signal adaptation module configured to select a setting associated with a detected posture” does not explicitly require that the setting be known after the detection of the posture. The setting can be selected, i.e. determined, and used to detect a posture, and would still be “associated with the detected posture”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein when the amplitude of the bioimpedance signal is below a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is greater than a distance between a currently selected electrode pair to thereby increase the amplitude of the bioimpedance signal, and when the amplitude of the bioimpedance signal is above a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is lower than a distance between a currently selected electrode pair to thereby decrease the amplitude of the bioimpedance signal”. However, there is no recitation of a threshold of any sort in the originally filed disclosure. The applicant’s specification discloses increasing or decreasing the distance between electrodes by selecting particular electrode pairs in order to increase or decrease the amplitude of a bioimpedance signal ([0043]), but there is no explanation of this happening by comparing the bioimpedance to a threshold of any sort. The word “threshold” does not even appear in the applicant’s specification.
Claims 2-6, 9-15, and 21 are rejected under 35 U.S.C. 112(b) by virtue of dependence on Claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when the amplitude of the bioimpedance signal is below a threshold, the signal adaption module is configured to control the bioimpedance signal measurement module to increase the distance…,” and then recites “when the amplitude of the bioimpedance signal is above a threshold, the signal adaption module is configured to control the bioimpedance signal measurement module to increase the distance...”. It is unclear if the distance is supposed to be increased when the signal is above or when the signal is below a threshold. Furthermore, it is unclear if the “a threshold” recited in the first clause is the same as the “a threshold” in the second clause, or if these are different thresholds. For the purposes of substantive examination, in light of the corresponding amendment to Claim 16 and [0043] of the applicant’s specification, the examiner is interpreting this limitation as “when the amplitude of the bioimpedance signal is below a threshold, the signal adaption module is configured to control the bioimpedance signal measurement module to increase the distance…,” and “when the amplitude of the bioimpedance signal is above a threshold, the signal adaption module is configured to control the bioimpedance signal measurement module to decrease the distance...”.
Claims 2-6, 9-15, and 21 are rejected under 35 U.S.C. 112(b) by virtue of dependence on Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR 20150113501, cited by applicant in 12/11/2018 IDS, hereinafter Cho) in view of Ambrose (GB 2541947 A, hereinafter Ambrose), Luna et al (US 2015/0282768 A1), Zielinski et al (U.S. Patent Application No. 2014/0148656, hereinafter Zielinski), and Öhlander et al (U.S. Patent Application No. 2010/0113961, hereinafter Öhlander).
Regarding Claim 16, Cho discloses an electronic system for bioimpedance signal acquisition, comprising: 
a current signal injection module (Current source 110) configured to generate a current signal to be applied to a subject ("The current source (110) generates a measurement current (it) delivered to a portion (101) of the object", p. 3, lines 45-46);
a bioimpedance signal measurement module (bioimpedance signal amplification unit 150) configured to measure a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through the electrode unit 130", p. 4, lines 4-5; 134 and 136 are part of electrode unit 130, Fig. 1) based on a voltage generated by the current signal applied to the subject ("The second electrode 134 and the third electrode 136 may detect a potential different between the portion 101 of the object generated based on the measured current (it)", p. 3, lines 62-63); and
a data quality detection module (Comparison unit 170)  configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal ("compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) and to determine whether the one or more levels of the measured bioimpedance signal are within or outside a respective  AC reference value range and a DC reference value range(" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49); and
a signal adaptation module (Control unit 190) configured to modify at least one parameter of the current signal injection module ("The controller 190 adjusts the magnitude of the measured current", p. 4, line 51) or the bioimpedance signal measurement module, based on the detection whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges, respectively ("based on the comparison result between the magnitude of the measured bioimpedance signal and the first magnitude ... ", p. 4, lines 51-52; " ... and the second magnitude", p. 4, lines 59-60), and
wherein parameters that specify an amplitude of the current signal (“the magnitude of the measured current”, page 4, lines 55) are configured to be adjusted by the signal adaptation module (“the controller 190 may reduce the magnitude of the measured current”, page 4, lines 54-55) to bring the AC level and the DC level within the AC reference value range and DC reference value range, respectively.
Cho discloses the claimed invention except for expressly disclosing a posture detection module configured to detect a posture of the subject; and 
a signal adaptation module configured to select a setting associated with a detected posture of the subject from among a plurality of settings associated with different postures and to modify a plurality of parameters of the current signal injection module or the bioimpedance signal measurement module based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges and the selected setting, wherein parameters that specify an amplitude of the current signal, a frequency of the current signal, and a gain of the bioimpedance signal measurement module are configured to be adjusted by the signal adaptation module to bring the AC level and the DC level within the AC reference value and the DC reference value range, respectively.  
However, Zielinski teaches a posture detection module ("Sensors 124 may include ... a posture sensor", [0034]) configured to detect a posture of the subject; and Öhlander teaches selecting a setting associated with a detected posture of the subject (“A deviation factor is determined for each position…”, [0070]; one of these deviation factors is selected, [0072]) from among a plurality of settings associated with different postures (“corresponding reference impedance values, shown in table 1 or table 2…”, [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to select a setting associated with a detected posture of the subject from among a plurality of settings associated with different postures, as taught by Zielinski and Öhlander, because there is a need to determine the posture of a patient in an accurate and reliable way, as taught by Öhlander.
Luna teaches wherein parameters that specify a gain of the bioimpedance signal measurement module are configured to be adjusted (“Signal receiver 2702 includes channel processors configured to adjust, for example, a first gain…[of] of a magnitude of a sensor signal”, [0140]) by the signal adaptation module (Element 2702, Fig. 27) to bring the AC level and the DC level within the AC reference value and the DC reference value range, respectively (It is noted by the examiner that this functional language clause is implied as being disclosed because the preceding steps before “to bring” are disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to adjust the gain of the bioimpedance signal measurement module, because this is a way to calibrate the sensor signal, as taught by Luna ([0140]).
Ambrose teaches wherein parameters that specify a frequency of the current signal are configured to be adjusted by the signal adaptation module (“Accordingly, control module 63 may specify in step 104 that test signals of varying frequency should be applied between the selected electrodes”, page 124, second full paragraph) to bring the AC level and the DC level within the AC reference value and the DC reference value range, respectively module (It is noted by the examiner that this functional language clause is implied as being disclosed because the preceding steps before “to bring” are disclosed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the signal adaptation module to adjust the frequency of the current signal, because the frequency response of the impedance can be used to better determine which types of material are provided between the selected electrodes, as taught by Ambrose (page 124, second full paragraph).
Regarding Claim 17, modified Cho discloses 
The system for bioimpedance signal acquisition according to claim 16, wherein the AC reference value range and the DC reference value range are predefined value ranges ("The first size is a maximum value of an appropriate bioimpedance signal range, which can be arbitrarily set by the user", p. 4, lines 29-30; "The second size is a minimum value of an appropriate bio-impedance signal range, which can also be arbitrarily set by the user", p. 4, lines 48-49), value ranges defined by performing a system calibration, or value ranges defined by performing a parameter modification by the signal adaptation module.
Regarding Claim 19, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 16, wherein the data quality detection module is configured to communicate a control signal to the signal adaptation module ("The controller 190 adjusts the magnitude of the measured current based on the comparison result between the magnitude of the measured bioimpedance signal and the first magnitude ... ", p. 4, lines 51-52; " ... and the second magnitude", p. 4, lines 59-60; the controller 190 cannot adjust the magnitude of the measured current based off of the comparison result from the comparison unit 170 unless it somehow receives it from the comparison unit 170) when the AC or DC level of the measured bioimpedance signal is within or outside the reference value range ("For example, when the magnitude of the bioimpedance signal is greater than the first magnitude, the comparison unit 170 outputs 1 as a results value ... when ... smaller than the first magnitude ... , the comparison unit 170 outputs 0 as the result value", p. 4, lines 40-42).
Regarding Claim 20, modified Cho discloses
The system for bioimpedance signal acquisition according to claim 19, wherein the control signal indicates to the signal adaptation module when to start ("The controller 190 may increase the size of the measured current in units of a predetermined size", p. 4, lines 64-65; under broadest reasonable interpretation this could be increasing from zero) and stop ("The control unit 190 may reduce the size of the measured current in units of a predetermined size", p. 4, lines 56-57; under broadest reasonable interpretation this could be reducing to zero) modification of at least one parameter of the current signal injection module or the bioimpedance signal measurement module.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Zielinski, Luna, Ambrose, and Öhlander, and further in view of Kohli.
Regarding Claim 18, modified Cho discloses the system for bioimpedance signal acquisition according to Claim 1. Modified Cho discloses the claimed invention except for expressly disclosing the AC reference value range relating to changes in bioimpedance due to respiration, and the DC reference value range relating to a change in DC level of the bioimpedance signal measurement module. However, Kohli teaches the AC signal in bioimpedance corresponding to respiration ("It is not uncommon that different individuals will have significantly different amounts of...changes in respiratory induced bioimpedance. These differences can result in different magnitudes of the AC ... components of the output signal", [0109]), and the DC level of the bioimpedance signal measurement module's tendency to change ("It is not uncommon that different individuals will have significantly different amounts of... transthoracic body bioimpedance ... These differences can result in different magnitudes of the ... DC components of the output signal", [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the first and second current reference magnitudes (i.e. range) of Cho, with the AC reference value relating to changes in bioimpedance due to respiration, and the DC reference value relating to a change in DC level of the bioimpedance signal measurement module of Kohli, because the DC component is relatively large and better off removed as to isolate the fluctuating (AC) component of the impedance signal, which is a signal of interest as taught by Kohli ([0097-0098]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ambrose, Luna, Zielinski, and Öhlander, and further in view of Ecker.
Regarding Claim 22, modified Cho electronic system according to claim 16. Modified Cho discloses the claimed invention except for expressly disclosing wherein the parameters are configured to be individually adjusted, wherein if after adjustment of a first parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a second parameter is adjusted, and if after adjustment of the second parameter, one of the AC level and the DC level is still not within the AC reference value range and the DC reference value range, respectively, a third parameter is adjusted. However, Ecker teaches wherein if after adjustment of a first parameter (“host controller 202 may adjust the Red LEDi parameter”, [0211]), a result of a measurement is not within a reference value range (“In cases where the RedLEDi parameter is at a minimum value or a maximum value…”, [0212]; “host controller 202 may adjust the Red LEDi parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0211]), a second parameter is adjusted (“…host controller 202 may proceed to adjust the Cint parameter”, [0212]), and if after adjustment of the second parameter, a result of a measurement is still not within the reference value range (“In cases where the Cint parameter is at a minimum value or a maximum value…”, [0214]; “host controller 202 may adjust the Cint parameter in order to cause results for subsequent measurements to be within the target range for red light measurements”, [0213]), a third parameter is adjusted (“host controller 202 may proceed to adjust the Tint parameter”, [0214]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cho, with the iterative modification of Ecker, because this is a way to maintain a measurement signal within an appropriate range, the need for which is taught by Cho (page 4, line 49). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Cho, discloses an electronic system for bioimpedance signal acquisition, comprising:
a current signal injection module (Current source 110) configured to generate a current signal to be applied to a subject ("The current source (110) generates a measurement current (it) delivered to a portion (101) of the object", p. 3, lines 45-46);
a bioimpedance signal measurement module (bioimpedance signal amplification unit 150) configured to measure, via a plurality of electrodes (Elements 134 and 136), a bioimpedance signal ("The bioimpedance signal amplification unit 150 outputs a bioimpedance signal based on a potential difference between a portion 101 of the object detected through the electrode unit 130", p. 4, lines 4-5; 134 and 136 are part of electrode unit 130, Fig. 1) based on a voltage generated by the current signal applied to the subject ("The second electrode 134 and the third electrode 136 may detect a potential difference between the portion 101 of the object generated based on the measured current (it)", p. 3, lines 62-63);
a data quality detection module (Comparison unit 170) configured to detect one or more of an AC level and a DC level of the measured bioimpedance signal ("compares the size of the bioimpedance signal output by the bioimpedance signal amplifying unit 150 ... ", p.4, line 28; as an electrical current, the bioimpedance signal must be AC and/or DC) and to determine whether the one or more of the levels of the measured bioimpedance signal is within or outside a respective AC reference value range and a DC reference value range (" ... with a preset first size. The first size is a maximum value of an appropriate bioimpedance signal range", p. 4, lines 29-30; " ... and a preset second size. The second size is a minimum value of an appropriate bioimpedance signal range", p. 4, lines 48-49); and 
a signal adaptation module (Control unit 190) configured to adjust at least one parameter of the current signal injection module or a bioimpedance signal measurement module ("The controller 190 adjusts the magnitude of the measured current", p. 4, line 51) based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges (“For example, when the magnitude of the bioimpedance signal is greater than the first magnitude, the controller 190 may reduce the magnitude of the measured current”, page 4, lines 54-55; “when the magnitude of the bioimpedance signal is smaller than the second magnitude, the controller 190 may increase the magnitude of the measured current”, page 4, lines 62-63), and adjust parameters that specify an amplitude of the current signal ("The controller 190 adjusts the magnitude of the measured current", p. 4, line 51). However, Cho fails to disclose wherein when the amplitude of the bioimpedance signal is below a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is greater than a distance between a currently selected electrode pair to thereby increase the amplitude of the bioimpedance signal, and when the amplitude of the bioimpedance signal is above a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is lower than a distance between a currently selected electrode pair to thereby decrease the amplitude of the bioimpedance signal. 
Regarding Claim 1, the closest prior art, LeMay et al (US 2014/0257119 A1, hereinafter LeMay), discloses selecting an electrode pair (“automatically adjust patient monitoring settings to obtain patient parameter data from an electrode or set of electrodes…”, [0033]) of the plurality of electrodes (Elements 14a-14n, Fig. 1), separated by a distance (by virtue of being separate electrodes, and by being at predetermined locations ([0014]), elements 14a-14n must inherently be separated by a distance), based on the detection of whether the one or more levels of the measured bioimpedance signal are within or outside the one or more respective reference value ranges (“as determined as a function of impedance of the electrodes”, [0033]; step 622, Fig. 6; ” The resulting electrode impedance is compared to a threshold impedance to produce connection quality data for the selected electrode”, [0017]) to facilitate modification of a plurality of parameters of the current signal injection module or the bioimpedance signal measurement module (This clause is functional language; as long as it is possible for a plurality of parameters of the current signal injection module or the bioimpedance signal measurement module to be changed by changing electrodes, the prior art reads on this limitation). However, LeMay fails to disclose wherein when the amplitude of the bioimpedance signal is below a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is greater than a distance between a currently selected electrode pair to thereby increase the amplitude of the bioimpedance signal, and when the amplitude of the bioimpedance signal is above a threshold, the signal adaptation module is configured to control the bioimpedance signal measurement module to increase the distance between electrode pairs by selecting an electrode pair having a distance therebetween that is lower than a distance between a currently selected electrode pair to thereby decrease the amplitude of the bioimpedance signal. 
Finally, there is no sufficiently reasonable rationale to say this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claims 2-6, 9-15, and 21 are allowable by virtue of dependence on Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Burdick et al (US 20080177196 A1), which discloses determining a move distance for an electrode to a new location that will improve signal quality (Claim 18).
See Jacobson et al (US 20120109236 A1), which discloses selected the distance between electrodes to optimize sensing amplitudes ([0078]).
See Miller et al (US 10154460 B1), which discloses sizing and shaping a measurement device to provide different distances between the first electrode and the second electrode of an electrode pair, which allows amplitude of the current transmitted between the electrode pair to be adjusted.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791